Order entered June 20, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-00193-CR

                              PATRICIA ANN SMITH, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-49176-W

                                          ORDER
        The Court GRANTS appellant’s June 18, 2014 pro se motion for extension of time to file

response to Anders brief.

        We ORDER appellant to file her response brief within THIRTY (30) DAYS from the

date of this order.

        We ORDER the Clerk of the Court to send a copy of this order to Patricia Ann Smith,

TDCJ No. 1907479, San Saba Unit, 206 S. Wallace Creek Road, San Saba, Texas, 76877.


                                                     /s/   DAVID EVANS
                                                           JUSTICE